Citation Nr: 0527408	
Decision Date: 10/07/05    Archive Date: 10/17/05

DOCKET NO.  04-11 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
July 13, 1942, to October 18, 1945.  This matter is before 
the Board of Veterans' Appeals (Board) on appeal from a 
January 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan, 
which, in pertinent part, found that new and material 
evidence was not received to reopen a previously denied claim 
for entitlement to service connection for an enlarged heart.  
In August 2004, the Board determined that new and material 
evidence had been submitted, reopened the claim for service 
connection, and remanded the matter for additional 
development.


FINDINGS OF FACT

 1.  The veteran had a heart condition prior to his entry 
into service.  This condition is not the result of disease or 
injury in service.

2.  The veteran's heart condition did not increase in 
severity during or as a result of service.

3.  There is no competent evidence showing the veteran's 
current heart problems are related to disease or injury 
incurred during service.


CONCLUSION OF LAW

A heart disorder was not incurred in or aggravated by 
military service, and service connection is not warranted. 38 
U.S.C.A. §§ 1110, 1111, 1112, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 
3.309 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder, which includes, but is not limited 
to: service medical records; prior rating decisions; the 
appellant's contentions; VA examination report dated in 
January 2005; VA records dated in April and June 1983; 
various private medical records for treatment received 
through the Henry Ford Health System since January 1994; and 
lay statements.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence 
submitted by the appellant or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  Rather, the Board's analysis below will 
focus specifically on what the evidence shows, or fails to 
show.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

Service connection may be granted for disability due to 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.306.  Service connection may also be granted for 
any disability shown after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service; this 
presumption may only be rebutted by clear and unmistakable 
evidence of pre-existence.  38 U.S.C.A. §§ 1111, 1137; 38 
C.F.R. § 3.304(b).

In this matter, it is not in dispute that the veteran had a 
heart problem that preexisted service.  While the veteran's 
heart was evaluated as normal on the July 13, 1942, 
examination at entrance into service, a July 22, 1942, record 
indicated that the veteran's heart was at the upper limits of 
normal in size, with a definite prominence of the pulmonary 
conus, indicating right heart hypertrophy.  The right 
auricular arc was noted to be lengthened and there was a 
generalized exaggeration of the broncho-vascular pattern.  
The impression was that the findings were consistent with 
rheumatic heart disease with predominant mitral involvement 
and signs of early pulmonary congestion.  It is noteworthy 
that the veteran had a history of scarlet fever as a child.  
On July 30, 1942, the veteran was sent for observation 
following his routine checkup on induction.  The diagnosis 
was undetermined (hypertrophy, heart, existed prior to 
service).  On physical examination, it was noted that X-rays 
of the heart were considered normal, although there was a 
prominence in the region of the conus, and that 
electrocardiogram revealed right axis deviation.  It was 
noted that the veteran had no murmurs and that response to 
exercise was good.  The veteran was found to be fit for duty.  
In August 1942, the diagnosis was changed from hypertrophy of 
the heart to "No Diseases".  The discussion regarding the 
enlarged heart and its existence prior to entrance into 
service is unequivocal.  Therefore, it must be determined 
whether the preexisting heart disorder was aggravated by 
service.

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  Clear and unmistakable evidence (obvious and 
manifest) is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during service.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 
Vet. App. 398, 402 (1995).  

In July 2003, the VA General Counsel issued a precedent 
opinion, which held that, to rebut the presumption of sound 
condition under Section 1111 of the statute, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service. VAOPGCPREC 3-03 (July 
16, 2003).  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches. Id.   This opinion also held that the provisions of 
38 C.F.R. § 3.306(b) providing that aggravation may not be 
conceded unless the preexisting condition increased in 
severity during service, are not inconsistent with 38 U.S.C. 
§ 1111.  Section 3.306(b) properly implements 38 U.S.C. 
§ 1153, which provides that a preexisting injury or disease 
will be presumed to have been aggravated in service in cases 
where there was an increase in disability during service.  In 
its decisions, the Board is bound to follow the precedent 
opinions of the General Counsel. 38 U.S.C.A. § 7104(c).

Here, it is shown that the veteran had his heart problem 
prior to service.  While the enlarged heart, or hypertrophy, 
was noted upon days after the 1942 entrance examination, it 
did not appear to present disability at that time or at any 
time during his period of service.  The Board points out that 
based on findings that there were no murmurs and that the 
veteran's cardiac response to exercise was good, the 
veteran's diagnosis was changed in August 1942 to "No 
Disease".  The veteran was discharged to duty and he served 
three years.  Review of service medical records covering this 
span reveals absolutely no complaint or finding involving the 
heart problem until 1945.  The veteran was seen before a 
Medical Screening Board in June 1945.  The diagnosis was 
hypertrophy of the heart, and it was reported that the 
condition existed prior to service and was not aggravated in 
service.  The examiner noted the cardiac findings from 1942, 
and specifically indicated that the veteran was not seen 
again for cardiac study since then.  Physical examination in 
June 1945 was essentially negative.  X-rays showed no 
evidence of gross enlargement of the heart but did reveal 
straightening of the left cardiac border due to increased 
prominence of the pulmonic conus and of the left ventricular 
contour.  Electrocardiogram (ECG) showed right axis 
deviation.  The cardiologist recommended that the veteran be 
retained for six months in a limited duty status and then re-
examined for cardiac evaluation.  Thereafter, the veteran was 
admitted in August 1945 with complaints of palpitation.  The 
heart was found to be normal, with no murmurs and no thrills.  
The report of a September 1945 Board of Medical Survey 
indicated that physical examination at that time was entirely 
negative except for a systolic blowing murmur of grade III 
intensity heard over the 2nd and 3rd spaces to the left 
sternal border when the veteran was recumbent, but which 
disappeared when he was in the erect position.  There was no 
accentuation of the pulmonic second sound.  ECG revealed 
right axis deviation and a P-R interval of 0.20 seconds.  
During hospitalization the veteran was asymptomatic on a 
program of full activity.  A September 14, 1945, entry 
indicated that the veteran had no symptoms following group 
exercises.  Review of X-rays showed straightening of the left 
cardiac border.  It was determined that the veteran's 
findings were equivocal and that there was no definitive 
evidence of organic heart disease.  The diagnosis was again 
changed to "No Disease".  It was the opinion of the Medical 
Review Board that the veteran was indefinitely fit for duty 
and it was recommended that he be returned to full duty.  The 
diagnosis was "no disease".  On his October 1945 
examination prior to separation, the veteran's heart and 
cardiovascular system were evaluated as normal.  The summary 
of defects was NONE, and the veteran was found physically 
qualified for discharge.  The medical evidence from the 
veteran's period of service shows that the heart abnormality 
noted in 1942 was also noted in 1945.  The heart abnormality 
produced no disability at any time during the veteran's 
period of service, and at separation his heart was found to 
be essentially normal.  The lack of any mention of cardiac 
disability during service does not support a finding that 
service aggravated the veteran's pre-service enlarged heart.  

That finding is entirely consistent with the April 1946 RO 
determination that denied service connection for an enlarged 
heart on the basis that the condition noted at entrance was 
not incurred or aggravated by service.  The RO noted that the 
veteran's heart abnormality did not interfere with his 
performance of duty on arduous assignments.  

Since service, the veteran's cardiovascular history has been 
significant for a heart attack in 1970.  He had private 
treatment with a Dr. O. for hypertensive cardiovascular 
disease from September 1976 to September 1980.  An April 1983 
VA ECG was essentially normal.  A June 1983 VA cardiology 
clinic record revealed normal coronary anatomy, except for 
minor irregularity.  The veteran had treatment through the 
Henry Ford Health System from 1994 through 2003 for problems 
including hypertension, diabetes mellitus, atrial 
fibrillation, and coronary artery disease.  In 1996, a 2D 
echocardiogram and transesophageal electrocardiogram 
confirmed the presence of an atrioseptal defect.  In 2001, 
the veteran underwent an atrial septal defect repair with a 
pericardial patch.  He had initial complications involving 
congestive heart failure secondary to pulmonary hypertension, 
but recovered well since then.  

In a June 2002 statement the veteran reported that a 1996 
ultrasound revealed a hole in his heart between the upper 
left atrium and the upper right atrium.  He noted that the 
hole was supposed to close shortly after birth but did not in 
his case.  The veteran asserted that his three-year period of 
service caused his congenital heart problem to grow worse, 
and that his current heart problems are the result of the 
inservice aggravation of his pre-service heart problem.  

The veteran's assertions are not supported by the evidence of 
record.  As noted above, the record does not show that the 
veteran's pre-service heart condition grew worse during 
service.  Furthermore, medical records of cardiovascular 
treatment since service contain absolutely no medical 
evidence linking the veteran's current heart problems to any 
aspect of his period of service, including alleged 
aggravation of his pre-service heart problem.

In August 2004, the Board remanded this matter to 
specifically obtain a medical opinion as to whether the 
veteran's heart problems have any relation to his period of 
service.  On examination in January 2005, the VA examiner 
reviewed the claims file, noting the heart problem suspected 
at entrance into service 1942, the fact that the veteran 
served through 1945 and was apparently healthy after 
discharge, and the fact that the veteran's first episode of a 
heart issue thereafter was the 1970 heart attack.  The 
examiner noted the veteran's subsequent treatment for 
cardiovascular problems and noted that the atrioseptal defect 
was confirmed in 1996 and operated on in 2001.  The VA 
examiner diagnosed the veteran with congestive heart failure 
related to longstanding hypertension, diabetes mellitus, and 
coronary artery disease, and with right heart failure (with 
evidence of severe fatigue and tricuspid regurgitation) that 
was most likely related to the veteran's congenital heart 
condition in the form of an atrioseptal defect.  Specifically 
replying to questions posed by the Board in the 2004 remand, 
the VA examiner gave the following opinions:

I don't feel that [the veteran's] heart failure is 
related to his service.  In addition, I don't think that 
three years of service by any way aggravated his 
congenital heart condition.  I'm not aware of any 
scientific data at this time supporting that vigorous 
physical exercise and an atrioseptal defect would lead 
to long-term consequences. 

In short, while a congenital heart problem was shown at 
entrance into service and at points during service, there is 
no medical evidence of record showing an increase in severity 
during service.  Additionally, a heart disability was not 
shown at separation in 1945 or for many years thereafter.  
Finally, while the veteran has current heart disability, the 
record contains no medical evidence relating the current 
disability to service or relating it to any inservice 
aggravation of the veteran's congenital heart problem.  

With no showing of an inservice disability, and a medical 
opinion specifically finding that there was no increase in 
disability shown during service, aggravation may not be 
conceded.  See 38 C.F.R. § 3.306(b) and VAOPGCPREC 3-03 (July 
16, 2003).  Additionally, since a heart disorder was not 
shown until many years after service, the provisions for 
granting service connection strictly on a presumptive basis 
are not for application.  See 38 U.S.C.A. §§ 1112,1113; 
38 C.F.R. §§ 3.307, 3.309.  Finally, without competent 
medical evidence linking the veteran's current disability to 
service, service connection is not possible.  See Hickson, 
supra.  

While the veteran may believe that his current cardiovascular 
disability is due to inservice aggravation of a pre-service 
heart abnormality, there is no medical evidence of record 
supporting that conclusion, and the January 2005 VA 
examiner's opinion stands firmly against it.  Where the 
question presented is one of medical causation, lay 
statements alone are not sufficient to establish, competent 
(medical) evidence is necessary.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The veteran has presented no medical 
opinion supporting his theory of causation.  All the 
competent (medical) evidence in the matter is against his 
claim.  His assertions have been considered, but as noted, 
they are not probative in the matter of medical causation.  
The preponderance of the evidence is against this claim, and 
it must be denied.       

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.

The VCAA notice requirements have been satisfied by virtue of 
letters sent to the claimant in December 2002, April 2003 and 
August 2004.  Those letters advised the veteran what 
information and evidence was needed to substantiate the claim 
decided herein and of his and VA's respective duties for 
obtaining evidence.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).   He was specifically told that it was his 
responsibility to support the claim with appropriate 
evidence.  The claimant has not alleged that VA failed to 
comply with the notice requirements of the VCAA.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In addition, 
by virtue of the rating decision on appeal, the statement of 
the case (SOC), and the supplemental SOC (SSOC), he was 
provided with specific information as to why these particular 
claims were being denied, and of the evidence that was 
lacking.  He was also supplied with the complete text of 
38 C.F.R. § 3.159(b)(1) in the July 2005 SSOC.  

The RO's August 2004 letter specifically told the claimant to 
please submit any evidence in his possession that pertains to 
his claim.  By this letter, and previous correspondence from 
VA, the veteran was fully notified of the need to give to VA 
any evidence pertaining to the claim.  There is no allegation 
from the claimant that he has any evidence in his possession 
that is needed for a full and fair adjudication of this 
claim.  When considering the notification letters, the rating 
decision on appeal, the statement of the case (SOC), and the 
supplemental SOC (SSOCs), as a whole, the Board finds that he 
was aware that it was ultimately his responsibility to give 
VA any evidence pertaining to this claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letters to the appellant.  
However, what the VCAA seeks to achieve is to give the 
claimant notice of the elements discussed in Pelegrini II.  
Once that is done-whether by a single notice letter or via 
more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, because each of the four 
content requirements of a VCAA notice has been met, any error 
in not providing a single notice to the appellant covering 
all content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004); Mayfield, supra.  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The December 2002 
letter provided substantial notice prior to the initial 
adjudication, and subsequent correspondence provided notice 
in full.  The claimant has the right to VCAA content 
complying notice and proper subsequent VA process, and that 
has been done, as discussed above.  The Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield, supra.  
Although the full notice may not have been provided to the 
veteran prior to initial adjudication, the content of the 
notice provided thereafter fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
and, after the notice was provided, the claims were 
readjudicated and an additional SSOC was provided to the 
veteran in July 2005.  Not only has the appellant been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices, but the actions taken by VA have essentially cured 
the error in the timing of notice.  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  

The Board also concludes VA's duty to assist has been 
satisfied.  The claimant's service medical records are in the 
file.  Searches were also made for the pertinent treatment he 
alleged receiving subsequent to service, and these records 
were largely obtained.  An additional search for records 
following the August 2004 Board remand revealed no matches.  
The file contains post-service private and VA treatment 
records.  The claimant has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.    

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
In January 2005, the claimant was afforded medical 
examination to obtain an opinion as to whether his heart 
condition is related to service, or to any inservice 
aggravation of a pre-service condition.  The opinion was 
provided, and the veteran has not submitted any evidence to 
counter that opinion.  Further examination or opinion is not 
needed because, at a minimum, there is no persuasive and 
competent evidence that a heart condition may be associated 
with the claimant's military service, or claimed inservice 
aggravation of a pre-service condition.  This is discussed in 
more detail above.  

VA satisfied its duties to inform and assist the claimant at 
every stage of this case.  Therefore, he is not prejudiced by 
the Board considering the merits of the claim in this 
decision.


ORDER

Entitlement to service connection for a heart condition is 
denied.



	                        
____________________________________________
	MICHELLE L. KANE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


